Citation Nr: 1039162	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The Veteran did not request a hearing before the Board.  

During the pendency of this appeal, in April 2007, the RO issued 
a rating decision, denying service connection for tinnitus.  As 
the Veteran did not file an appeal within the required period of 
time, service connection for tinnitus is not in appellate status 
and is not before the Board.  38 U.S.C.A. § 7105 (West 2002).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure while serving on 
active duty in the Air Force.   

2.  The Veteran is diagnosed with chronic bilateral hearing loss.

3.  The currently diagnosed bilateral hearing loss is related to 
noise exposure during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a full grant of the claim for service connection for 
bilateral hearing loss, there is no reason to discuss the impact 
of the VCAA.

Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In evaluating claims of service connection for hearing loss, it 
is observed that the threshold for normal hearing is from 0 to 20 
decibels, with higher threshold levels indicating some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the laws 
administered by VA.  That regulatory section provides that 
hearing loss will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran essentially contends that he was exposed to jet noise 
while working on the flight line during service in the Air Force.  
The Board notes that service treatment records, including the 
service entrance and service separation histories and 
examinations, are missing.  For this reason, the Board does not 
rely on the missing service treatment records as evidence of a 
lack of chronicity of symptoms in service.  As explained in this 
decision, the Board instead relies on the affirmative evidence 
that is of record in making its findings.  

Having considered the evidence of record in light of the 
regulations noted above, the Board finds that, with the 
resolution of reasonable doubt in the Veteran's favor, service 
connection is warranted for the Veteran's bilateral hearing loss 
disability.  The Board finds that the Veteran experienced noise 
exposure while serving on active duty in the Air Force.  The 
Veteran has credibly testified and reported to VA on various 
occasions that he experienced loud noise exposure during service 
when he was exposed to aircraft engine noise while working on the 
flight line.  The evidence in this case includes an October 2004 
VA treatment record in which the examiner indicated that the 
Veteran had experienced gradual hearing loss in both ears over 
the past 10 to 15 years, and notes the Veteran's history of noise 
exposure while working on the flight line during service.  

The October 2004 VA examiner opined that, based upon the 
Veteran's case history and the audiological findings, it was at 
least as likely as not that the Veteran's sensorineural hearing 
loss was due to occupational noise exposure while on active duty.  
This opinion was further supported by the absence of post-service 
noise exposure as a causative factor.  The October 2004 VA 
examiner opined that the Veteran's post-service occupations, 
including electronics and commercial driving, did not lend 
themselves to noise exposure.  

The October 2004 VA treatment not reflects puretones within 
normal limits sloping to profound high frequency sensorineural 
hearing loss at 6000 Hz, bilaterally.  Speech recognition was 96 
percent in the right ear and 96 percent in the left ear.  As of 
October 2004, neither the audiometric test results or the speech 
discrimination scores demonstrate current bilateral hearing loss 
"disability" according to 38 C.F.R. § 3.385. 

The Veteran is shown to have a bilateral hearing loss disability 
during the pendency of this claim.  Both the audiometric test 
results and the speech discrimination scores from the February 
2007 VA audiological examination demonstrate current bilateral 
hearing loss "disability" according to 38 C.F.R. § 3.385.

In the February 2007 VA audiological examination report, the 
Veteran indicated that he was exposed to noise while working on 
the flight line during service.  He reported experiencing no 
occupational or recreational noise exposure since service.  An 
audiological evaluation reported that pure tone thresholds, in 
decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
30
35
55
70
48
LEFT
20
35
60
80
49

Speech recognition testing revealed speech recognition ability of 
84 percent in the right ear, and 88 percent in the left ear.  The 
examiner's diagnosis was normal to severe sensorineural hearing 
loss bilaterally.  In the conclusions, the February 2007 VA 
examiner stated that, as there were no service treatment records 
to review, she could not determine whether the Veteran's hearing 
loss was associated with service without resorting to 
speculation.  

Although the service treatment records are missing, the Board 
finds that the Veteran has offered credible statements indicating 
that he experienced in-service noise exposure in keeping with his 
duties as an airman.  The Board notes that the February 2007 VA 
audiological examination indicates that the Veteran currently 
exhibits hearing loss meeting the requirements of 38 C.F.R. § 
3.385 to establish current bilateral hearing loss "disability" 
for VA disability compensation purposes.  

On the question of relationship of current bilateral hearing loss 
disability to the in-service noise exposure, as the February 2007 
examiner indicated that she could not opine as to whether a nexus 
existed between the Veteran's current hearing loss and noise 
exposure during service, the Board finds that her opinion holds 
no probative value in this matter.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (finding that medical evidence that is 
speculative, general, or inconclusive in nature cannot support a 
claim).  However, in the October 2004 VA treatment record, the 
examiner stated that, having reviewed the medical evidence and 
the Veteran's statements, the examiner opined that the Veteran's 
bilateral hearing loss was more likely than not related to 
service.  As this medical opinion is non-speculative and based on 
the evidence, the Board finds that it has probative value in this 
matter.  Considering the Veteran's credible reports of in-service 
noise 


exposure, the current diagnosis of bilateral hearing loss 
disability, and the objective medical opinion relating this 
disorder to service, with the resolution of reasonable doubt in 
the Veteran's favor, the Board finds that the criteria for 
service connection for bilateral hearing loss have been met.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


